Citation Nr: 1448455	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-17 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in in Saginaw, Michigan 

THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on March 11, 2011.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1991 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the VA Aleda E. Lutz Medical Center in Saginaw, Michigan, the agency of original jurisdiction (AOJ) in this matter.  The Veteran subsequently testified at a Travel Board hearing that was held in May 2014, before the undersigned Acting Veterans Law Judge at the Detroit RO.  The transcript from that hearing is of record and has been reviewed.

The Board has reviewed the Veteran's Consolidated Health Record (CHR) file, the record maintained in the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the unauthorized medical care that he received at the Mercy Hospital Grayling on March 25, 2011, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health, and VA facilities were not feasibly available for treatment.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on March 25, 2011 at the Mercy Hospital Grayling.  38 U.S.C.A. §§ 1725, 1728, (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In light of the Board's favorable determination with respect to the claim, no further discussion of the duties to notify and assist is needed at this time. 

Reimbursement of Unauthorized Private Medical Expenses

VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for an adjudicated service-connected disability; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  In addition, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

Merits

The Veteran was treated for severe low back pain which radiated to his legs and paralyzed him at the Mercy Hospital Grayling, a non-VA facility on March 25, 2011.  He seeks payment and/or reimbursement of the charges for his care at that time.  Inasmuch as the Veteran is service connected for mechanical lower back pain, the emergency room treatment that he received on that date was for a service-connected disability.  

The relevant facts in this case are not in dispute.  Of record is the emergency department report from the Mercy Hospital Grayling on March 25, 2011, which reflects that the Veteran presented to the emergency room following what he described in his May 2014 hearing as paralysis of both his legs and severe back pain.  Prior to his arrival, he was at home when he experienced sharp pain in his lower back radiating down into his legs. The Veteran testified in May 2014 that this pain paralyzed him as any movement would cause him to scream out.  Alone, the Veteran reached his phone and called 9-1-1.  Emergency medical personnel arrived and transported the Veteran to the Mercy Hospital Grayling on March 25, 2011 on an emergency basis without consulting the Veteran, per the Veteran's testimony in May 2014.  

The record indicates that this was the first time that the Veteran experienced paralyzing pain in his back which incapacitated him.  After arriving at Mercy Hospital Grayling, the Veteran was provided with pain suppressing medication and diagnostic testing to determine the pathology of the Veteran's pain. It does not appear and there is no evidence to support that the Veteran made any decision regarding the treatment he received at this hospital to include the diagnostic testing. Furthermore, it also appears that the Veteran left on the same day when his condition stabilized, diagnostic testing had determined the nature of the pain, and thus, there was no longer an emergent circumstance.  

In June 2012, the Veteran was informed that payment would not be made for the medical treatment received on March 25, 2011, because services provided to the Veteran were deemed not to be emergent.  However, the AOJ has not provided a rationale for that critical finding, and a subsequent Statement of the Case (SOC) of the claim in June 2012 upheld this decision, concluding delay in seeking medical care would not have been hazardous to life or health.

Inasmuch, as the Veteran is service-connected for mechanical lower back pain, rated as 10 percent disabling, the emergency room treatment that he received on March 25, 2011, was for severe back pain due to a service-connected disability.  Further, given the severe pain and paralysis that the Veteran experienced alone in his home, the Veteran's medical condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  In so finding, the Board emphasizes the provision under 38 U.S.C.A. § 1728 , as to whether a medical emergency existed, which indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life or health. 

The Board further notes that at the time of the incident, the VA Medical Center in in Saginaw was not within reasonable traveling distance, 88 miles away.  In comparison the Mercy Hospital Grayling was 31 miles away.  Given the Veteran pain induced paralysis and the unilateral decision on the part of the EMS personnel, the VA Medical Center in in Saginaw was also not a feasible option for the Veteran.  
See 38 C.F.R. § 17.1002(c).  

In summary, based on all of the foregoing, the Board finds that the criteria for payment or reimbursement are met under 38 U.S.C.A. § 1728. 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on March 25, 2011, at the Mercy Hospital Grayling, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


